MILLER, Judge.
This is a companion case to Domingeaux v. Davis et al., 250 So.2d 432 (our docket number 3512) in which the merits of this case are considered.
Mr. Willie Davis alleged that Mr. Peter Domingeaux’s negligence caused the June 1, 1968 accident. He sought damages for 1) the cost of repairs to his automobile, 2) depreciation, 3) mental anguish, and 4) inconvenience arising out of loss of use of his automobile. The trial court awarded judgment to defendant Domin-geaux.
In the companion case, we affirmed the trial court’s finding that the negligence of Mr. Willie Davis was the sole legal cause of the accident.
The trial court’s judgment is affirmed. Costs of this appeal are assessed to plaintiff appellant.
Affirmed.